Citation Nr: 0515108	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
disability of the lumbar spine/postoperative laminectomy L4-
5.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1987 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO in Columbia, 
South Carolina.

In a July 2002 decision, the Board denied the veteran's claim 
for a rating in excess of 10 percent for bilateral tinnitus 
and compensable ratings for sinusitis and hemorrhoids.  At 
that time, the Board also undertook additional development 
regarding the veteran's claim for increased ratings for his 
service-connected hypertension and lumbar spine disability.  
Then, in August 2003, the Board remanded those two issues to 
the RO for additional evidentiary development.

Finally, in its July 2002 decision, the Board noted that in 
his July 2000 notice of disagreement the veteran had appeared 
to raise a claim for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU) and referred the matter to the RO for 
further consideration.   It does not appear that the RO has 
yet considered this claim.  The matter of entitlement to a 
TDIU is again referred to the RO for appropriate 
consideration.

The matter of entitlement to an increased rating for a lumbar 
spine disability is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is necessary on the part of the 
appellant.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected arterial hypertension is manifested by diastolic 
pressures of predominantly more than 110, and systolic 
pressures of predominantly 200 or more; current clinical 
findings reflect blood pressure readings of predominantly 
less than 110 and systolic pressures of predominantly 160 or 
less with continuous use of medication.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for arterial hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002): 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Code (DC) 7101 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reveals that in a March 1992 rating decision the 
RO, in pertinent part, granted service connection for 
arterial hypertension, evaluated as 10 percent disabling 
under Diagnostic Code 7101.

In January 2000, the RO received the veteran's current claim 
for an increased rating for his service-connected 
hypertension.  VA medical records and examination reports, 
dated from 1996 to 2003, are associated with the claims file.

VA outpatient records indicate the veteran's blood pressure 
was 150/96 in April 1999, and the clinical impression 
included hypertension.  In August 1999, the veteran's blood 
pressure was 130/90.  A September 1999 VA medical record 
indicates the veteran was coming to the outpatient clinic for 
a blood pressure check.  It was noted that he called the 
clinic and said his blood pressure was 158/102.  A physician 
was advised, and another appointment was scheduled at the end 
of the month.  In October 1999, the VA outpatient records 
indicate that the veteran's blood pressure was 146/94 and, in 
November 1999, his blood pressure was 136/92.

In March 2000, the veteran, who was 49 years of age, 
underwent VA examination for hypertension.  According to the 
examination report, he took Lopressor and two other blood 
pressure medications.  The veteran described having 
intermittent palpitations.  He recently had experienced 
palpitations and had a Holter monitor placed, with the 
results pending at the VA medical facility.  The veteran 
described shortness of breath, sweats, and chest discomfort 
occasionally.  He had light-headedness.  He had undergone a 
heart catherization at the VA medical facility less than 
three years before which was apparently normal, according to 
the veteran.  

On examination, the veteran's blood pressure was 150/110.  On 
re-check it was 150/100.  Cardiovascular examination was 
normal, with audible S4.   The lungs were clear to 
auscultation.   The veteran's abdomen was soft and there were 
positive bowel sounds.  There was no clubbing, cyanosis, or 
significant edema in his extremities.  The clinical 
impression was that the veteran certainly had hypertension.  
The VA examiner said there was a need to rule out underlying 
coronary artery disease and assess functional capacity.  An 
exercise stress test and echocardiogram were to be ordered, 
and the VA examiner indicated that, when the results 
reviewed, an addendum would be added to the examination 
report.

Results of an April 2000 exercise tolerance test were 
interpreted as abnormal and there was a positive ischemic 
response.  Chest pain was noted during the stress test.  
Coronary catherization revealed that the veteran's coronary 
arteries were normal.

In September 2000, the veteran was seen in the VA outpatient 
clinic.  His blood pressure was 145/97 and there was no edema 
in the lower extremities.

In his December 2000 substantive appeal, the veteran argued 
that his service-connected hypertension warranted an 
increased rating because he currently took three prescribed 
medications for it. 

In March 2001, the veteran again underwent VA examination for 
hypertension.  According to the examination report, he 
currently took three blood pressure medications prescribed by 
VA.  He denied any history of stroke or myocardial 
infarction, but said he had blurred vision all the time.  He 
was adamant that his blood pressure was possibly the cause of 
the blurred vision as he said that ophthalmology physicians 
had told him his vision was 20/20 corrected for glasses; but 
he continued to experience blurred vision.  The veteran 
denied any history of diabetes mellitus or ocular conditions.  
He also denied a history of angina, chest discomfort, 
shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, 
or other problems.  

On examination, the veteran's blood pressure was 150/94 and 
his pulse rate was 72 and regular.  The clinical impression 
indicated poorly controlled hypertension, and a need to rule 
out hypertensive ophthalmologic disease.

A July 2001 VA outpatient record indicates that the veteran's 
blood pressure was 149/95.  His clinical problems included 
benign hypertension that was stable and a little high because 
of pain, and his medication was adjusted.

A July 2001 VA outpatient record indicates the veteran's 
blood pressure was 140/94.

In August 2001, the veteran was seen in the VA outpatient 
clinic for a blood pressure check.  His blood pressure was 
129/88 and it was noted he took all his medications.  It was 
noted he had a home blood pressure monitor and if his blood 
pressure went above 140/90 and stayed he would call VA with 
readings.

According to a November 2001 record entry, the veteran called 
the VA outpatient clinic and said his blood pressure 
medications were adjusted the previous week.  He experienced 
headaches for several days and his blood pressure was 
elevated to 169/113.  He was advised to adjust his medication 
and have his blood pressure rechecked in one week.

In December 2001, a VA record from the pain management clinic 
reflects that the veteran's blood pressure was 148/93.  

In January 2002, the veteran was seen in the VA outpatient 
clinic for follow-up of his hypertension.  It was noted that 
the medications he was taking were reduced.  Several days 
later the veteran had a dramatic rise in blood pressure to 
220/116, was seen in the emergency room, and his blood 
pressure came down after additional medication was 
administered.  On examination, the veteran's blood pressure 
was 150/110.

In February 2002, the VA outpatient record indicates the 
veteran's blood pressure was 157/98.

In June 2002, the veteran was seen in the VA outpatient pain 
management clinic for follow up of his low back pain.  On 
examination, his blood pressure was 180/106.  

An August 2002 VA outpatient record indicates the veteran's 
blood pressure was 119/71.  It was noted he had an emergency 
room visit for chest pain with a negative cardiac 
catherization; his blood pressure was initially high and came 
down.  According to VA outpatient optometry records, also 
dated in August 2002, the veteran complained of vision that 
was not very clear out of his glasses.  Upon examination, the 
assessment was single retinal hemorrhage in the right eye.  
It was noted that the veteran would be monitored for one 
year. 

October 2002 VA outpatient records reflect the veteran's 
recent difficulty with substance abuse problems.

In a November 2002 letter sent to the veteran at his most 
current address of record, the RO advised him that new VA 
examinations would be scheduled and he would receive written 
notification of the examination dates.  He was advised to 
contact the VA medical center regarding a request to 
reschedule an examination.

A January 2003 VA outpatient medical record indicates that 
the veteran's blood pressure was 172/110.

The veteran failed to report for a September 2003 VA 
outpatient optometry appointment, according to a note in the 
record.

Pursuant to the Board's August 2003 remand, in April 2004, 
the Appeals Management Center (AMC) requested that the 
veteran be scheduled for VA orthopedic, neurologic, and 
ophthalmologic examinations to assess the current severity of 
his service connected lumbar spine disability and the 
presence of any hypertensive ophthalmologic disease.   In an 
April 2004 letter sent to the veteran's most current address 
of record, the AMC advised him that the VA medical facility 
in his vicinity would be scheduling new VA examinations.

In an April 2004 letter sent to the veteran's most current 
address of record, the VA medical center advised him of the 
VA examinations scheduled in late April and May 2004.  The 
letter was returned by the U.S. Post Office marked "Return 
To Sender", "Moved Left No Address", and "Return To 
Sender".  The veteran's scheduled VA examinations were 
canceled.

In May 2004, the Pickens Federal Credit Union responded to 
the RO's request for the veteran's current mailing address, 
and provided an address different from that in the VA claims 
file.  

New VA examinations were scheduled and the veteran failed to 
report for VA examinations scheduled in August 2004.

In a September 2004 letter sent to the veteran at the new 
address provided by the credit union, the RO advised him that 
he needed to be rescheduled for VA examinations, and 
requested that he provide his current address.  That letter 
was returned by the U.S. Post Office stamped "Return to 
Sender","Moved Left No Address", and "Unable To Forward"

In November 2004, the RO provided the veteran with a SSOC 
that included the pertinent regulation regarding the 
consequences of failure to report for VA examination or 
reexamination, 38 C.F.R. § 3.655 (2004).

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2001 and April 2004, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA.  In addition, the appellant 
was advised, by virtue of a detailed November 2000 statement 
of the case (SOC), and by supplemental statements of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the November 2004 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected lumbar spine and hypertension disabilities, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  
Not all disabilities will show all the findings specified in 
the rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although rating personnel 
are directed to review the recorded history of a disability 
in order to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, VA regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.

Following the Board's August 2003 remand, the RO arranged for 
the veteran to be afforded VA orthopedic, neurologic, and 
ophthalmologic examinations in April 2004.  In an April 2004 
letter, the RO advised the veteran that new examinations were 
to be scheduled and that he would be advised of the date and 
location of the scheduled examinations.  That letter was sent 
to him at his most recent address of record.  It is presumed 
that the veteran received the letter at the address shown in 
the letter.  

Notices of the scheduled examinations were evidently sent to 
the veteran at his most current address of record, and the 
notice was returned to the RO by the U.S. Post Office, 
stamped "Return To Sender", "Moved Left No Address", and 
"Unable to Forward".  The veteran failed to report for the 
scheduled April 2004 VA examinations.  In a May 2004 response 
to the RO's request, the Pickens Federal Credit Union 
provided the veteran's current address of record.  The 
veteran's VA examinations were rescheduled, and, again, he 
failed to report for the August 2004 examinations.  

In a September 2004 letter sent to the veteran's address 
obtained from the credit union, the RO noted that new VA 
examinations needed to be rescheduled and that it was unable 
to verify his new address.  The U.S. Post Office also 
returned this letter to the RO, stamped "Return to Sender", 
"Moved Left No Address", and "Unable to Forward".

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded in the absence of clear 
evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 
1995) (the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary"); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").

At the time that the RO's April 2004 notice of the scheduled 
VA examinations was provided to the veteran, and at the time 
of the RO's April 2004 letter to him regarding his 
willingness to report for VA examinations, the RO was without 
any indication that the address on record was not his latest 
address of record.  38 C.F.R. § 3.1(q) (notice means written 
notice sent to a claimant at his latest address of record).  
Thereafter, the RO sought and obtained a current address of 
record from the veteran's credit union that received the 
direct deposit of his VA benefits.  Notices of the August 
2004 VA examinations were evidently sent to the veteran at 
the latest address of record provided by the credit union 
and, in the September 2004 letter to that address, the RO 
requested that the veteran provide his current address of 
record so that the VA examinations could be rescheduled.  The 
notice of the possible denial of his claim for failure to 
report was provided to him in the November 2004 SSOC, which 
was sent to the veteran at his latest address of record.

The Board stresses that, although VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 3.655.

In 1992, the RO assigned a 10 percent disability evaluation 
for the veteran's service-connected arterial hypertension 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (1992).  
That diagnostic code provided for a 10 percent evaluation 
when diastolic blood pressure was predominantly 100 or more; 
a 20 percent evaluation where the diastolic blood pressure 
was predominantly 110 or more with definite symptoms; a 40 
percent evaluation where the diastolic blood pressure 
readings were predominantly 120 or more with moderately 
severe symptoms; and a maximum 60 percent evaluation where 
diastolic blood pressure was predominantly 130 with severe 
symptoms.

However, effective January 12, 1998, and prior to the RO's 
receipt of the veteran's claim for an increased rating in 
January 2000, substantive changes were made to the schedular 
criteria for evaluating cardiovascular diseases, including 
hypertensive cardiovascular disease. 

Under the criteria currently in effect to evaluate 
hypertensive vascular disease, Diagnostic Code 7101 provides 
that a 10 percent disability rating is warranted when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101 (2004).  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters 
(mm.) or greater with a diastolic blood pressure of less than 
90 mm.  Note 2 states: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation. 

The objective medical evidence of record includes the 
findings of the March 2000 and March 2001 VA examination 
reports and VA outpatient records.  The examination reports 
contain few findings of diastolic blood pressure of 100 or 
more.  While the November 2001 VA outpatient record reflects 
an elevated blood pressure reading of 169/113, it was noted 
that the veteran's medication was reduced the previous week 
and, when seen in December 2001, his blood pressure was 
148/93.  Although a January 2002 VA outpatient record 
indicates that the veteran's medications were reduced and 
Viagra added and his blood pressure rose to 220/116, when 
examined at that time his blood pressure was 150/110.

There is no evidence that the veteran's systolic blood 
pressure readings have been predominantly at 160 or more.  In 
fact it appears that his systolic reading exceeded 160 only a 
few occasions: in November 2001 it was 169, in June 2002 it 
was 180 and, in January 2003, it was 172.  Such evidence 
could hardly be construed as systolic readings that were 
predominantly 160 or more.  Thus there is no evidence of an 
essential element needed for a higher evaluation under 
Diagnostic Code 7101.  In addition, there is no evidence of 
dyspnea on exertion.  Although at his March 2000 VA 
examination, the veteran reported shortness of breath and 
chest discomfort, and results of an April 2000 exercise 
tolerance test were reported as abnormal, a cardiac 
catherization showed normal coronary arteries and, at his 
March 2001 VA examination, he denied a history of chest 
discomfort, shortness of breath, dyspnea, or other problems.

The Board also notes that, although the veteran has variously 
alleged that his service-connected hypertension caused vision 
problems, no medical opinion is associated with the claims 
file to support this assertion.  See 38 C.F.R. § 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In view of the foregoing, the veteran's service-connected 
hypertension does not demonstrate medical findings showing 
diastolic pressures of predominantly 110 or more, or systolic 
pressures of predominantly 200 or more.  Thus, the 
preponderance of the evidence is against hypertension of 
sufficient severity as to support a rating in excess of 10 
percent.

There is, likewise, no extraschedular basis for an increased 
rating.  There is no showing that the service-connected 
lumbar spine disability has resulted in frequent 
hospitalizations, nor is there any showing that it markedly 
interferes with employment.  Although the veteran has 
contended that such is the case, and argued this in his July 
2000 notice of disagreement and December 2000 substantive 
appeal, he has not submitted any objective evidence to 
support his assertions that the service-connected 
hypertension markedly interfered with employment.  He has not 
submitted evidence of used sick leave from work, employers' 
statements of missed days at work, or other documentary 
evidence to support his contentions.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the objective medical evidence 
of record preponderates against a finding that the veteran's 
service-connected hypertension warrants a rating in excess of 
10 percent.  Thus, the claim for a rating in excess of 10 
percent for hypertension must be denied.

Furthermore, because the veteran's failure to report for the 
VA examinations scheduled in April and August 2004 is without 
explanation, it may be said that his absence from the 
scheduled evaluations was without good cause.  Consequently, 
the veteran's claim for an increased rating for his service-
connected hypertension must be denied.  38 C.F.R. § 3.655.

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for hypertension is denied.

REMAND

A review of the November 2000 SOC and, apparently, the August 
2001 and November 2004 SSOCs shows that the RO evaluated the 
veteran's service-connected lumbar spine disability under 
Diagnostic Codes 5292 (limitation of motion of the lumbar 
spine) and 5293 (intervertebral disc syndrome).  During the 
pendency of the veteran's claim, the rating criteria for 
evaluating spine disabilities were amended.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2003), effective September 23, 2002.  The 
rating criteria were amended again, effective from September 
26, 2003.  See 68 Fed. Reg. 51,454-57 (Aug. 27, 2003) 
(effective Sept. 26, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2004)).

The Court has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Marcoux v. Brown, 
10 Vet. App. 3, 6 (1996).  While the RO advised the veteran 
of the old rating criteria in its November 2000 SOC, it did 
not advise the veteran of the revisions or consider the new 
criteria.

In addition, the Board notes that our October 2003 remand 
directed the RO to schedule the veteran for VA neurologic, 
orthopedic and ophthalmologic examinations to assess the 
current manifestations of his service-connected hypertension 
and back disability.  Such examinations were scheduled in 
April and August 2004, but the veteran failed to report.  As 
noted above, the RO's efforts to obtain the veteran's current 
address were unsuccessful.  In November 2004, the RO provided 
the veteran with a SSOC that included the pertinent 
regulation regarding the consequences of failure to report 
for VA examination or reexamination, 38 C.F.R. § 3.655 
(2004).

Nevertheless, and in the interest of due process and 
fairness, the Board is of the opinion that another attempt 
should be made to locate the veteran and schedule him for VA 
examination to access the current severity of his service-
connected back disability.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should arrange for a VA 
examination (orthopedic/neurologic) of the 
veteran to determine the nature and extent 
of his service-connected lumbar spine 
disability.  A copy of the notice sent to 
the veteran regarding the scheduled 
examination should be placed in the claims 
file. 

a.  All indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed and all 
clinical findings reported in detail.  
The examiner should identify all 
neurological and orthopedic 
manifestations of the service-connected 
lumbar spine disability.

b.  In particular, the physician should 
indicate:

i.  the nature and duration of any 
incapacitating low back episodes, over 
the past 12 months (an "incapacitating 
episode" being a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by and treatment by a 
physician), and

ii.  any objective evidence of pain or 
functional loss due to pain, including 
whether it is at least as likely as 
not that pain could significantly 
limit functional ability during flare-
ups, and/or whether there is any 
weakened movement, excess fatigability 
or incoordination.

c.  The examiner should render an opinion 
as to whether, during examination, there 
is mild, moderate, severe, or pronounced 
intervertebral disc syndrome.

d.  The claims file should be made 
available to the examiner before the 
examination and the examiner should 
indicate in the examination report if 
such a review of the claims file was 
made.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim for a rating in excess 
of 40 percent for a lumbar spine disability.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the November 2004 SSOC, 
including the new rating criteria for 
Diagnostic Code 5293, effective September 
23, 2002, and September 26, 2003.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


